DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 6-10, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga, and further in view of Gleave et al. (U.S. Patent Number 5,660,727; hereinafter referred to as Gleave). Gleave discloses an apparatus for automated extraction of an analyte from a sample positioned in a sample containment cell having a fluid passageway structure for communication of an extraction fluid to and from the cavity of the cell. The apparatus includes a loading tray, an oven assembly mounted proximate the loading tray, a fluid communication assembly mounted proximate the tray, a cell manipulation assembly and a controller. The cell manipulation assembly brings an inlet conduit and an outlet conduit of the fluid communication assembly into sealed relationship with the sample containment cell and uses the conduits to pick up and move the cell to and from the cell tray and oven assembly. The fluid communication assembly further causes flow of an extraction fluid into the cell and pressurizes the cell for extraction of an analyte from the sample under elevated temperatures and pressures, which can be under supercritical conditions for supercritical fluid extraction but preferably are below supercritical conditions for solvent extraction. The apparatus and method include a solvent extraction soak, purging of the extracted fluid, flushing with a gas and rinsing so as to avoid contamination of subsequent analyte extractions (Please see the abstract).
With respect to claims 1 and 9, Yasunaga discloses the majority of the claim limitations. Yasunaga discloses and illustrates a needle drive for a liquid chromatography system (see paragraph [0001] and Figure 8) comprising: a needle arm (needle holding assembly in Figure 8) attached to the base, the needle assembly including a sample needle (2); and a drive system (See items 50-54 in Figure 8) attached to the base the drive system including a sample needle motor (54) configured to impart vertical movement of the sample needle (see paragraph [0048] and paragraph [0050]), and a chromatography system and a detector located downstream of the chromatography system. Yasunaga lacks a sample platter, and a thermal chamber.  However, Gleave discloses a thermal chamber (an oven assembly is disclosed in column 2, lines 29-38) and a sample platter (76 in Figure 3) mounted in the thermal chamber.  It would be obvious to one of ordinary skill in the art to use the thermal chamber and sample platter of Gleave in order to allow more complete processing of the samples. 
With respect to claims 2 and 10, Gleave discloses the use of a door in order to load and unload the vials for testing. Further, the doors give access to most of the system components, thus access to all components through the doors would be deemed to be well within the skill of one of ordinary skill in the art at the time of the invention as components need to be accessed, serviced, or replaced. 
With respect to claims 6 and 14, there is no specific disclosure about the fluid lines in either reference, however, one of ordinary skill in the art would be motivated too use a tube structure that is dynamic in order to ensure proper mating and connection with the various moving parts of the Yasunaga reference and thus use of a tube that expands and contracts to ensure such fluid connection with the moving parts would be obvious to one of ordinary skill in the art.
	With respect to claim 7 and 15, Gleave illustrates and discloses a circular sample platter (76) with numerous bays equidistant about the perimeter of the circular platter. 
	With respect to claims 8, 16, and 18, while the specific claimed calibration method is not explicitly disclosed, calibration techniques in order to calibrate movement of an autosampler are well established to those of ordinary skill in the art.  Since the device has to be calibrated in some way in order to have the device operate as intended, any calibration procedures used would be deemed to be functional equivalents to the claimed calibration method.
With respect to claim 17, the Gleave reference shows a circular sample holder and thus rotating a circular sample holder 360 degrees would be obvious.  Further, the needle has to be able to access the sample holder, thus using angles to obtain the samples would be obvious to those of ordinary skill in the art. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Gleave as applied to claims 1 and 9 above, and further in view of Shelton, IV et al. (U.S. Patent Application Publication Number 2020/0405438; hereinafter referred to as Shelton). Shelton discloses a surgical instrument comprising an RFID system is disclosed. A staple cartridge of the surgical instrument comprises one or more RFID tags which are detectable by one or more RFID readers in the surgical instrument (Please see the abstract). 
With respect to claims 5 and 13, shaft motors to move the shafts are disclosed in at least figure 10 of the Yasunaga reference. Yasunaga lacks a magnetic encoder for shaft position. Shelton discloses a 12-bit magnetic rotary encoder to in order to determine position of firing members, which are similar in shape to the pins in the Yasunaga. Thus, one of ordinary skill in the art would be motivated to use the Shelton means to use a magnetic encoder in order to monitor the position of the needles of a system such as in Yasunaga since Shelton discloses using a sensor to determine position and status of a shaft assembly, thus it enables the system to be able to operate more efficiently.
Claim(s) 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Gleave as applied to claims 1 and 9 above, and further in view of Koike (U.S. Patent Number 4,951,513). Koike discloses an automatic preparation apparatus has turntable means in which a plurality of test tubes can be disposed in radial direction, filter robot means which can move a releasable filter onto one of those test tubes, and probe robot means which can sample the liquid contained within one of the test tubes and inject a predetermined amount of liquid into another one of the test tubes and filter. Furthermore, the apparatus comprises control means for controlling those means in accordance with a predetermined sequence to effect a desired preparation (Please see the abstract). All references are used for auto sampling systems.
With respect to claims 3 and 11, while neither Yasunaga nor Gleave disclose the use of a pulley and belt drive in their sampling systems, Koike discloses a pulley and belt drive for their sampling system, and thus one of ordinary skill in the art can make use of such a drive when or if necessary for a driving mechanism as one of various drive mechanism choices for such auto sampling systems. 
With respect to claims 4 and 12, Gleave discloses the use of a door in order to load and unload the vials for testing. Further, the doors give access to most of the system components, thus access to all components through the doors would be deemed to be well within the skill of one of ordinary skill in the art at the time of the invention as components need to be accessed, serviced, or replaced.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the needle assembly and a base structure which the application claims don’t have, but similar structure would need to be present for the device to work as intended.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the door and system arrangements which the Application claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the needle and a shaft arrangement which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the needle assembly and a base structure which the present claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the door and system arrangements which the present claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/203,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have less detail of the needle and a shaft arrangement which the present claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855